Citation Nr: 1414225	
Decision Date: 04/02/14    Archive Date: 04/11/14

DOCKET NO.  08-34 023A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in West Los Angeles, California


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses incurred at a private medical facility between January 5, 2006 and January 7, 2006.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel



INTRODUCTION

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The Veteran served on active duty from November 1965 to August 1967 with service in the Republic of Vietnam from March 1966 to May 1966 and June 1966 to June 1967.

This matter is on appeal from an April 2007 determination by the Department of Veterans Affairs Medical Center (VAMC) in West Los Angeles, California.

In February 2014, the Veteran presented sworn testimony during a video conference hearing in Los Angeles, California, which was chaired by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's electronic claims file.


FINDINGS OF FACT

1.  At the time of the private treatment, the Veteran was service-connected for multiple sclerosis, evaluated as 100 percent disabling, and considered permanently and totally disabled. 

2.  The Veteran was admitted to St. John Regional Medical Center for treatment of cellulitis of the right upper extremity on January 4, 2006, January 5, 2006, January 6, 2006, and January 7, 2006.  

3.  The evidence shows that the treatment the Veteran received for cellulitis of the right upper extremity, including follow up treatment, was rendered in a medical emergency.

4.  It was not feasible for the Veteran to obtain this treatment from the VA or from another federal facility


CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized medical expenses incurred at a private medical facility from January 5, 2006 to January 7, 2006 have been met.  38 U.S.C.A. § 1728 (West 2002); 38 C.F.R. §§ 17.120, 17.121 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a) (2013).  However, as the Veteran's claim is being granted, any error related to the duties to notify and assist is moot and any discussion of such is unnecessary.  

The Veteran seeks payment or reimbursement for medical expenses he incurred on January 5, 2006, January 6, 2006, and January 7, 2006.  Payment has already been authorized for the medical expenses incurred on January 4, 2006.  As discussed in detail below, the Board finds such payment for the latter three dates is warranted. 

Generally, the admission of a veteran to a non-VA hospital at VA expense must be authorized in advance.  38 C.F.R. § 17.54 (2013).  Here, the Veteran's treatment at the non-VA facility, St. John Regional Medical Center ("St. John's"), was not authorized in advance as there is no indication that VA authorization was obtained prior to this particular admission, or within 72 hours thereafter. 

Congress, however, has authorized the reimbursement or payment for unauthorized emergency medical treatment of veterans under two statutory provisions, 38 U.S.C.A. §§ 1725 and 1728.  38 U.S.C.A. § 1728 applies to veterans who (among other criteria) have been granted service connection for at least one disability at the time they sought treatment. 

Here, the Veteran has been service connected for multiple sclerosis with a 100 percent evaluation assigned since February 16, 2001.  He has been considered permanent and totally disabled for pension purposes since April 16, 2002.  As such, 38 U.S.C.A. § 1728 is applicable in this case, and no further discussion of payment under 38 U.S.C.A. § 1725 (which governs payment where a veteran has not been granted service connection or is not in receipt of total compensation) is necessary.

Under 38 U.S.C.A. § 1728(a)(3) and 38 C.F.R. § 17.120(a)(3), VA may reimburse veterans for unauthorized medical expenses incurred in non-VA facilities where the care and services rendered were any disability of a veteran who has a totally disability permanent in nature resulting from a service-connected disability, the services rendered were for emergency treatment of a condition of such nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health, and when seeking treatment at a VA or federal facility was not feasibly available.

The Veteran was taken to St. John's by his sister on January 4, 2006.  He was admitted and treated for right elbow cellulitis.  As noted above, this treatment has been authorized.  He was discharged and advised to return to the emergency department for follow up care on January 5, 2006, January 6, 2006, and January 7, 2006.  He returned on each of those dates.

In reviewing the evidence, the Board finds the first two criteria of the framework met.  The Veteran was considered permanently and totally disabled at the time of the private treatment.  Further, the Veteran initially sought treatment for a condition for which a reasonable person could have expected that delay in seeking attention could have been hazardous to life or health, as evidenced by VA's authorization of the January 4, 2006 private treatment expenses. 

The Veteran's private treatment on January 4, 2006 has been reimbursed, as noted above.  The treatment received on January 5, 2006, January 6, 2006, and January 7, 2006 has been denied because the VAMC found that this follow up care was not emergent and that he could have received such care at a VA facility. 

A review of the Veteran's claims folder does not establish that a reasonable person would believe that his condition was no longer emergent as of January 4, 2006, or that it was feasible for him to obtain this treatment at a VA facility.  Private treatment records from St. John's indicate that the Veteran was advised to return to the emergency department for rechecks of his injury.  The notes do not indicate that the Veteran could obtain follow up care from his primary care physician, VA, or any other outpatient facility.  Rather, the records specifically state that the Veteran was advised to return to the emergency department.  The Board finds that it is reasonable that a prudent layperson, when advised by emergency department physicians to return to the emergency department in 24 hours, would believe that his condition remained emergent and that follow up care with an outpatient facility was not reasonable.  As such, affording the Veteran the full benefit-of-the-doubt, the Board finds that his condition was emergent on January 5, 2006, January 6, 2006, and January 7, 2006.  

Moreover, even if the Board were to accept that the Veteran's condition was not emergent, the evidence does not establish that treatment at a VA facility was feasible.  The Veteran testified at his Board hearing that he is housebound, uses a wheelchair due to his service-connected multiple sclerosis, and was unable to transport himself to a VA facility.  He further indicated that the closest available VA facility was approximately two hours away.  As his wife was out of the country, he was dependent on his sister for transportation to receive medical care.  Given the time and distance to the closest VA facility, such transportation was not feasible.  Thus, in light of the Veteran's physical limitations, transportation difficulties, and the distance of the closest VA facility and affording him the full benefit-of-the-doubt, the Board finds that a VA facility was not feasibly available on January 5, 2006, January 6, 2006, and January 7, 2006.

As the Board has found that the Veteran is permanently and totally disabled, sought emergent treatment, and that is was not feasible for him to receive this care at a VA or federal facility, the criteria for the payment or reimbursement of unauthorized medical expenses from January 5, 2006 to January 7, 2006 have been met.  38 U.S.C.A. § 1728 (West 2002); 38 C.F.R. §§ 17.120, 17.121 (2013).
ORDER

Payment or reimbursement of unauthorized medical expenses incurred at a private medical facility between January 5, 2006 and January 7, 2006 is granted.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


